Exhibit 10.1

SECOND AMENDMENT

TO

MASTER LOAN AGREEMENT

THIS SECOND AMENDMENT TO the Master Loan Agreement (“Amendment Agreement”) shall
be effective the 1st day of April 2009 by and between Deere Credit, Inc.
(“Deere”) and FCStone Financial, Inc., an Iowa corporation (the “Borrower”).

RECITALS

A. Borrower and Deere entered into a Master Loan Agreement dated as of April 15,
2002, and a First Amendment to Master Loan Agreement dated November 3, 2003,
that also govern the Transaction Documents referenced therein.

B. The parties hereto desire to further amend the Master Loan Agreement to
eliminate provisions for future advances under the Note(s) or Transaction
Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Master Loan Agreement, dated April 15, 2002, or
as defined by the Transaction Documents referenced therein, as may be amended,
if so defined therein.

2. Amendments to Master Loan Agreement. The parties hereto agree that:

 

  2.1 Section 2. Advance Request shall be amended by adding the following
provision at the end of such Section:

“Notwithstanding the foregoing, no additional Advances shall be available to
Borrower from Deere under any Note entered into pursuant to this Agreement after
March 31, 2009.”

 

  2.2 Section 5. Interest Rate. shall be deleted in its entirety and replaced
with the following: “5. Interest Rate. The Loan shall bear interest at the rate
specified in the Note(s).”

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Event of Default has occurred and is continuing under
the Master Loan Agreement or other Transaction Documents.

4. General Provisions.

 

  4.1 The Master Loan Agreement, except as expressly modified herein, shall
continue in full force and effect and be binding upon the parties thereto.

 

  4.2

The execution, delivery and effectiveness of this Amendment Agreement shall not
operate as a waiver of any right, power or remedy Deere may have under the
Master Loan Agreement or other Transaction Documents, nor constitute a waiver of
any provision of any of the Transaction Documents; and the Master Loan
Agreement, as expressly modified hereby, and



--------------------------------------------------------------------------------

each of the other Transaction Documents, are hereby ratified and confirmed and
shall continue in full force and effect and be binding upon the parties thereto.
Any direct or indirect reference in the Transaction Documents to the “Master
Loan Agreement” shall be deemed to be a reference to the Master Loan Agreement
as amended by this Second Amendment.

5. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Master Loan Agreement to be executed by their duly authorized officers as of the
date shown above.

 

DEERE CREDIT, INC.     FCSTONE FINANCIAL, INC.

By:

  /s/ Michael P. Kuehn     By:   /s/ Michael J. Knobbe

Print Name:

  Michael P. Kuehn     Print Name:   Michael J. Knobbe

Title:

        Title:   President

Date Signed:  

  March 31, 2009     Date Signed:     March 31, 2009